Title: From James Madison to John Armstrong, 4 August 1814
From: Madison, James
To: Armstrong, John


        
          August 4. 1814.
        
        Note accompanying a return of sundry Brevets sent filled up and sealed from the Office.
        The Secretary of War will not in future permit Commissions to be filled up in the Office, until it be ascertained that the appointments are approved. In the Brevets to General Scott and the other Officers who so well merited them, the irregularity could not but be without effect. But when appointments are proposed and not approved, the circumstance ought not unnecessarily to appear.
        
          James Madison
        
      